DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without  in claims 1-9 and a comparing unit, an object information generating/deleting unit in claims 15-17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 1-7, and 10-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwon et al. (US Publication 2014/0355823, hereinafter Kwon) in view of Nonaka et al. (US Publication 2018/0189423, hereinafter Nonaka). 
Regarding claim 1, Kwon discloses a video search device comprising: 
at least one processor configured to implement an updating unit generating event object information based on feature information on an object detected in a video (Kwon, fig. 11, para’s 0107-0111, a unit for storing feature data captured by video as event object information metadata for each captured object); and 
a storage configured to store comparison object information containing feature information on a reference object (Kwon, fig. 11, para’s 0107-0111, a unit for storing received object setting information from user), wherein the processor is further configured to implement: 
a data searching unit searching final object information for data that satisfies a search criterion entered by a user (Kwon, fig. 11, para’s 0107-0111, a unit for searching metadata  for data that matches object query).
Kwon does not explicitly disclose but Nonaka discloses an object information generating/deleting unit configured to create information on an object having a predetermined degree of similarity between the event object information and the comparison object information as the final object information, and storing the final object information in the storage (Nonaka, para. 0089, fig. 8, structural object information search unit 18 acquires the structural object specification information of the target structural object and searches for the structural object information of the reference structural object stored in the structural object information DB 50 based on the structural object specification information.  The structural object information search unit 18 specifies the similar reference structural object having the structural object information (structural object attribute information) similar to the target structural object; para. 0055, structural object similarity determination unit compares the structural object attribute information included in the structural object information regarding the reference structural object within the structural object information DB 50, which is acquired by the structural object information search unit 18, and determines that the reference structural object of which the number of matching information items is largest or the reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object.  The structural object information of the similar reference structural object is extracted from the structural object information DB 50.  In a case where the similar reference structural object is not found, the number of structural object attribute information items as comparison targets may decrease, and then, the similarity of the reference structural object may be determined again; based on the disclosure above when the number of matching information items is largest or when the number of matching information items is equal to or greater than a predetermined percentage is, the collection of matching information items can be considered and stored as a final object information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nonaka’s features into Kwon’s invention 

Regarding claim 2, Kwon-Nonaka discloses the device of claim 1, wherein a number of attribute items included in the final object information is smaller than a number of attribute items included in the event object information (Nonaka, para. 0055, structural object similarity determination unit compares the structural object attribute information included in the structural object information regarding the reference structural object within the structural object information DB 50, which is acquired by the structural object information search unit 18, and determines that the reference structural object of which the number of matching information items is largest or the reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object; it is obvious based on the comparison that the number of matching information items is smaller than the available information items).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Kwon-Nonaka discloses the device of claim 1, wherein the object information generating/deleting unit stores information on an object having a similarity lower than the predetermined degree in the storage as temporary object information (Nonaka, para. 0055, structural object similarity determination unit compares the structural object attribute information included in the structural object information regarding the reference structural object within the structural object information DB 50, which is acquired by the structural object information search unit 18, and determines that the reference structural object of which the number of matching information items is largest or the reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object.  The structural object information of the similar reference structural object is extracted from the structural object information DB 50.  In a case where the similar reference structural object is not found, the number of structural object attribute information items as comparison targets may decrease, and then, the similarity of the reference structural object may be determined again; based on the disclosure above when the number of matching information items is smaller than a predetermined percentage is, the collection of matching information items can be considered and stored as a temporary object information).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Kwon-Nonaka discloses the device of claim 3, wherein the at least one processor is further configured to implement a counting unit determining whether the temporary object information satisfies a predetermined criterion. (Nonaka, para. 0055, structural object similarity determination unit compares the structural object attribute information included in the structural object information regarding the reference structural object within the structural object information DB 50, which is acquired by the structural object information search unit 18, and determines that the reference structural object of which the number of matching information items is largest or the reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object.  The structural object information of the similar reference structural object is extracted from the structural object information DB 50.  In a case where the similar reference structural object is not found, the number of structural object attribute information items as comparison targets may decrease, and then, the similarity of the reference structural object may be determined again; based on the disclosure above when the number of matching information items, i.e., the count value,  is smaller than a predetermined percentage is, the collection of matching information items can be considered and stored as a temporary object information).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Kwon-Nonaka discloses the device of claim 4, wherein if it is determined that the temporary object information satisfies the predetermined criterion, the updating unit updates the final object information based on the temporary object information (Nonaka, para. 0055, structural object similarity determination unit compares the structural object attribute information included in the structural object information regarding the reference structural object within the structural object information DB 50, which is acquired by the structural object information search unit 18, and determines that the reference structural object of which the number of matching information items is largest or the reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object; based on the disclosure that reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object , when the count increases to a predefined number, the final object information will be assigned/updated to be the same as temporary object information).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Kwon-Nonaka discloses the device of claim 4, wherein if it is determined that the temporary object information satisfies the predetermined criterion, the updating unit updates the comparison object information based on the temporary object information (Nonaka, para. 0055, structural object similarity determination unit compares the structural object attribute information included in the structural object information regarding the reference structural object within the structural object information DB 50, which is acquired by the structural object information search unit 18, and determines that the reference structural object of which the number of matching information items is largest or the reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object; based on the disclosure that reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object, when the count increases to a predefined number, an update unit assigns/updates the final object information to be the same as temporary object information).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Kwon-Nonaka discloses the device of claim 4, wherein if the Nonaka, para. 0055, structural object similarity determination unit compares the structural object attribute information included in the structural object information regarding the reference structural object within the structural object information DB 50, which is acquired by the structural object information search unit 18, and determines that the reference structural object of which the number of matching information items is largest or the reference structural object of which the number of matching information items is equal to or greater than a predetermined percentage is similar to the target structural object; in a case where the similar reference structural object is not found, the number of structural object attribute information items as comparison targets may decrease, and then, the similarity of the reference structural object may be determined again; deleting an indicator as it fails to meet a criterion after a predetermined time is a technique well known in the art).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 10, this claim comprises limitations substantially the same as claim 1; therefore they are rejected by similar rationale.
Kwon-Nonaka further discloses the final object information in which at least one attribute item from among the attribute items of the at least one entry is associated with an identifier of the reference object (see Nonaka, para. 0049, structural object specification information includes object identification). 

Regarding claims 11-14, these claims comprise limitations substantially the same as claims 2-5 and 1; therefore they are rejected by similar rationale.

Regarding claim 15, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by similar rationale, wherein event object information already stored in the storage is considered as stored object information containing feature information on a reference object.

Regarding claims 16 and 17, these claims comprise limitations substantially the same as claims 2 and 1; therefore they are rejected by similar rationale.

7.	Claims 8 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwon-Nonaka, as applied to claim 1 above, in view of Shetty et al. (US Publication 2016/0070962, hereinafter Shetty).
Regarding claims 8, Kwon-Nonaka discloses the device of claim 1.
Kwon-Nonaka does not explicitly disclose discloses wherein the storage is further configured to store a representative image for the video (Shetty, para. 0064, each displayed thumbnail 640A-C are the representative frames for each of the search results; storing a thumbnail that is a representative of a video is a technique well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shetty’s features into Kwon-Nonaka’s invention for saving storage resource.

Regarding claim 9, Kwon-Nonaka-Shetty discloses the device of claim 8, further comprising: a display configured to display a video derived as search results when the data searching unit searches for the data, wherein the display displays the representative image associated with the video as thumbnails (Shetty, para. 0064, each displayed thumbnail 640A-C are the representative frames for each of the search results).
The motivation and obviousness arguments are the same as claim 8.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/LOI H TRAN/           Primary Examiner, Art Unit 2484